

117 HR 2156 IH: Prioritizing Revised Operations To Eliminate Cyanobacteria Toxins in Florida Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2156IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Mast introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo modify the project for Central and Southern Florida to include public health considerations, and for other purposes. 
1.Short titleThis Act may be cited as the Prioritizing Revised Operations To Eliminate Cyanobacteria Toxins in Florida Act or the PROTECT Florida Act. 2.Management of the central and southern florida system (a)In generalThe Assistant Secretary of the Army for Civil Works shall direct the Army Corps of Engineers to modify water infrastructure management in Central and Southern Florida to ensure public health shall overlay all authorized project purposes. Such authorized project purposes shall include— 
(1)flood control; (2)navigation; 
(3)water supply for agricultural irrigation, municipalities, industry, and Everglades National Park; (4)regional groundwater control, and salinity control; 
(5)enhancement of fish and wildlife; and (6)recreation. 
(b)Public healthFor the purposes of this Act, the term public health is defined as follows: (1)Managing Lake Okeechobee and the Central and Southern Florida system— 
(A)to minimize the potential of toxic cyanobacteria and other harmful algal blooms; and (B)prevent discharges containing cyanobacteria or related toxins into the St. Lucie and Caloosahatchee watersheds, downstream users, and other areas where such cyanobacteria or related toxins will cause or exacerbate public health risks. 
(2)Ensuring the integrity and stability of the Herbert Hoover Dike. (3)Maintaining all provisions of applicable State, Federal, and Tribal water quality laws, policies, and regulations. 
(4)Ensuring necessary water volume and quality reaches the greater Everglades, Tribal lands, Everglades National Park, Florida Bay and Caloosahatchee Watershed to restore the natural habitat. (c)Modification of operationsThe Secretary of the Army shall modify operations of all current project elements to ensure that public health of all citizens, including downstream users, shall overlay the operating regimes of these various elements. 
(d)Master operational manualThe Secretary of the Army shall update or develop a Master Operational Manual, in cooperation with the State of Florida, to ensure that all of the various existing operational project elements of the Central and Southern Florida project shall be managed as a system to protect public health and Everglades Restoration. As new elements are completed and added to the project, the Master Operational Manual shall be updated to include the new features. (e)StudyThe Secretary of the Army, in conjunction with the National Academies of Sciences, shall undertake a study of the legacy of pollution and nutrient loading as well as the impacts of soil amendments from current and past operational regimes. The study shall include— 
(1)the components of the nutrient load and soil amendments, and how this nutrient loading is and will continue to impact Everglades restoration efforts; and (2)proposed solutions to ameliorate the impacts of this pollution to downstream watersheds. 
(f)ScopeNothing in this section shall be construed to alter or amend— (1)the Water Rights Compact between the State of Florida and the Seminole Tribe of Florida; 
(2)the water quality standards of the Miccosukee Tribe of Indians of Florida; (3)State water quality standards, applicable National Pollutant Discharge Elimination System discharge permits, and Everglades Forever Act watershed permits; or 
(4)the schedule for completion of the Central Everglades Planning Project or Comprehensive Everglades Restoration Plan projects authorized on or before enactment of this Act. (g)Prohibition on use of restoration fundsNo restoration funds shall be used by the Secretary to undertake Deep Well Injection (DWI) of flood or any other excess waters. 
(h)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the provisions of this Act. 